Title: From George Washington to the Corporation and Inhabitants of Lancaster, Pennsylvania, 4 July 1791
From: Washington, George
To: Corporation and Inhabitants of Lancaster, Pennsylvania

 

Gentlemen,
[Lancaster, Pa., 4 July 1791]

Your congratulations on my arrival in Lancaster are received with pleasure, and the flattering expressions of your esteem are replied to with sincere regard.
While I confess my gratitude for the distinguished estimation in which you are pleased to hold my public services, a sense of justice to my fellow-citizens ascribes to other causes the peace and prosperity of our highly favored country—her freedom and happiness are founded in their patriotic exertions, and will, I trust, be transmitted to distant ages through the same medium of wisdom and virtue. With sincere wishes for your social, I offer an earnest prayer for your individual welfare.

Go: Washington

